Counsel appointed to defend, with disinterested fidelity, has filed an able motion for rehearing urging that what appellant took was in fact a check for $1061, and that inasmuch as he was rightfully entitled to part of the proceeds of said check, he was part owner of the property so taken, and hence guilty of no offense.
We are unable to agree to the soundness of this proposition under the facts of this case. If A owes B $7.50 and by mistake gives in settlement a check for $75, which B accepts, places in his pocket and presents at the bank, and, upon payment to him by the bank of the $75 called for by said check, conceives the intent to appropriate the $7.50 excess, he would be guilty of theft of such excess. Illustrations might be multiplied. One might be given a trunk or grip by the owner, to be carried to a certain point, or a carrier might receive a coat to be taken to a shop to be pressed, and in either illustration a one hundred dollar bill might be found therein, and if the party who had received the trunk, grip or coat originally, conceived at the time of finding the money an intent to appropriate it, and did so appropriate it, it occurs to us that his offense would relate to the time of the appropriation of the money.
In the instant case the bank lost nothing; the check was genuine and drawn by the maker for the sum stated. The owner lost the $424, and the loss was not that of the bank. We think at the time appellant acquired said money if his acquisition was accompanied with the intent at the time to appropriate said excess, it made him guilty of theft of the money.
If charged with the theft of the check there might be ground for the contention. A check in a sense is property whose value is wholly relative, and unless there be money of the drawer in the bank named therein at the time of presentment for payment, said check but evidences an agreement to pay, and is subject to explanation, contradiction, or entire defeat of value, as are other similar instruments. It does not even operate as an assignment of funds, for the extinguishment of a debt, except the money be on hand in the bank and be paid upon presentment. We think one who receives a check and uses same as a means to fraudulently obtain money not his own, with intent to appropriate same, and who does so appropriate it, may be charged and convicted of theft of such money if the case made by the pleading and submitted in charge to the jury is based on an intent to appropriate, entertained and executed when said money comes into the possession of the person who received said check and presented it for payment.
The motion for rehearing is overruled.
Overruled. *Page 243